Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a control system configured to…generate a model…[having] a plurality of elements…[and] apply at least one strain load to at least one element.  First, it is what a strain load is.  Strain is a deformation of material due to stress.  The stress force is sometimes called the load.  But if the claim is merely modeling the application of a force, then the word strain would have no effect, which is contrary to the canons of claim construction.  See Phillips v. Awh Corp., 415 F.3d 1303 (Fed. Cir. 2005).  But if the claim is merely modeling a strain, then it is unclear what the term load is adding.  Also, a strain cannot be applied, although it could be modeled and its effect on other components then modeled.
Second, claim 1 should be amended to recite that a virtual strain is applied or that a strain is modeled because there is no physical object having any stress applied to it, nor any deformation occurring.  Third, it is unclear if the strain/stress/force involved is that of the product mid-fabrication that causes a deformation during fabrication or a stress profile in the final product that may lead to undesirable properties.  This should be clarified.  Independent claims 11 and 18 contain the same issues.
For the purposes of examination, two potential interpretations are both being examined in the interest of expediting prosecution:
The first, is that a virtual set of stresses are applied to the model and potential strains that may occur are further modeled.  The second, is that the model posits a deformation has occurred to one segment and then further models the effect this deformation has on its neighboring segments.  This interpretation thus defines a strain load as the load applied to a neighboring component due to strain (i.e. deformation) of the original component.  Although fundamentally, this second interpretation is merely modeling a set of virtual stresses itself, merely defining the source of those forces as a neighboring strain.
Claims 10 & 17 recite apply[ing] an inherent strain.  The term inherent strain does not have an accepted definition and is not clear in context, particularly in view of the issues already identified in claims 1 and 11.  For purposes of examination, this feature is being treated as covered within the application of stress in claims 1 and 11. 
	All other claims are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0356778 to Acharya.
Claim 1 recites an additive manufacturing system.  Acharya relates to both a method and a system for additively manufacturing parts.  See Acharya [0001] and [0020].  Acharya teaches a control system configured to generate a model of a component.  See Acharya [0005] and [0020].  Acharya then teaches using a virtual machine to simulate the stress equations on the part, based on the part’s shape and thermal stresses occurring during fabrication.  See Acharya [0031] and [0041].  By modeling the stress equations, Acharya therefore has also modeled the resulting strains that may occur.
Acharya then iteratively models the part that would be outputted based on the model and its stresses and determines if the part is acceptable.  If not, the build parameters, such as laser power, bean scanning speed, etc are modified and a new model is virtually analyzed.  This process anticipates the recited steps of generat[ing] a build characteristic contribution profile based on the at least one strain load, the build characteristic contribution profile representing an effect of the at least one strain load applied to the at least one element on a build characteristic of at least one location within the at least one region of interest; and determin[ing] a build parameter based at least partly on the build characteristic contribution profile.
Claim 2 recites that the at least one strain load includes a first strain load, a second strain load, and a third strain load, and wherein said control system is configured to: apply the first strain load to the at least one element of the plurality of elements in a first direction; apply the second strain load to the at least one element of the plurality of elements in a second direction; and apply the third strain load to the at least one element of the plurality of elements in a third direction.  This is merely reciting that a full stress vector in three dimensions is being modeled.  The stress equations recited in Acharya model the strain vector in three dimensions.
Claim 3 recites said control system is configured to: determine a first stress contribution of the first strain load; determine a second stress contribution of the second strain load; and determine a third stress contribution of the third strain load, wherein the build characteristic contribution profile is determined based on at least one of the first stress contribution, the second stress contribution, and the third stress contribution.  As noted in the 112 rejection, one way the claim set may be interpreted is that a virtual set of stresses are applied to the model and potential strains that may occur are further modeled.  Under this interpretation, the controller does determine how the three directions of stress contribute to the three dimensional strain.
Claim 4 recites the build characteristic contribution profile includes a stress contribution profile representing stress contributions of unit strain loads applied to the at least one element to a stress at the region of interest.  In Acharya, each new build characteristic has a stress vector modeled, and will then measure if any strains occur in any region, including the region of interest.
Regarding claim 5 Acharya teaches the system (12) includes a build platform (22) configured to receive a particulate (18), and a consolidation device (20) configured to consolidate the particulate to form a component (24).  See Acharya [0027] and Fig. 1.  Acharya further teaches that that the build parameter that is modified may include[e] at least one of a scan path direction at the location of the at least one element, a scan delay at the location of the at least one element, a power setting of the consolidation device, a focus setting of the consolidation device, a scan spacing, and a layer thickness, and wherein said control system is further configured to operate the consolidation device in accordance with the determined build parameter to consolidate the particulate.  See Acharya [0035] and [0042].  Regarding claim 6, Acharya does not explicitly teach generat[ing]e a plurality of the build characteristic contribution profiles that are then combined into a contribution map of the component.  But it is obvious to duplicate known processes.  See MPEP 2144 VI.  It would have been obvious to duplicate the process of Acharya as needed for multiple areas of concern of a component. 
Claim 7 recites that the controls system can identify at least one element of the plurality of elements as a first contributory element.  The term first contributory element is not interpreted to require that this elements contributes the most or that it is the most critical.  Rather, the broadest reasonable interpretation is merely that the element is being identified by a distinct ‘name’ for later reference.  The term identify may be met merely by having the element have a unique name or designation within the code.  Since any element can be the first contributory element in Acharya, this feature is inferred to be met.  Claim 7 then recites that the control system determine[s] the build parameter based on the build characteristic contribution profile of the first contributory element.  Acharya teaches identifying the stress in various parts due to the shapes of specific portions of the workpiece.  See Acharya [0041].  It also teaches that each build profile iteratively works using new stress matrixes. Thus, the system over iterative steps determines the build parameter off these stress contributions.  
Claim 8 recites that the first contributory element is located outside the…region of interest.  An element may be a build layer.  Acharya teaches using DMLS, which is a layer by layer additive manufacturing process.  See Acharya [0030].  It is modeling every layer in is model, thus an arbitrary first element may be designated to be outside and arbitrary region of interest.  
Claims 11-16 recite substantially the same features as claims 1-6 and are rejected for the same reasons.  Claim 18 recites substantially the same features as claim 1 and is rejected for the same reasons. Claim 19 recites substantially the same features as claims 2 and 3 in combination and is rejected for the same reasons.  Claim 20 recites substantially the same features as claim 5 and is rejected for the same reasons.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0356778 to Acharya in view of U.S. 10,307,823 to Deaton
Claim 9 recites  identif[ing]…a second contributory element…and adjust[ing] the build parameter based on…[this] element.  Again, an element may be a build layer.  Acharya teaches using DMLS, which is a layer by layer additive manufacturing process.  Acharya also teaches modifying laser power, scan speed, and scan width among other build properties.  Deaton teaches that when creating build property maps in layered AM processes, a unique profile of laser power and scanning is created.  See Deaton col. 6, ll. 7-32.  Thus, it would have been obvious to modify Acharya to do likewise, which would result in adjusting build parameters of both a first and second layer during the iterative process.  See MPEP 2143(A).
Regarding claim 10, Acharya teaches using DMLS, which is a layer by layer additive manufacturing process.  See Acharya [0030].  Thus, the plurality of elements are arranged in a plurality of layers.  As noted, Deaton teaches creating build maps of each layer.  Thus, when executing the process of Acharya, the build characteristics for each element created via mapping the stress matrixes, etc would then need to be modeled out layer by layer to create a full build map.  This would meet the remainder of claim 10.
Claim 17 recites substantially the same features as claim 10 and is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”